DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 9/14/2021.
Claims 1 – 12 are pending.
Claims 1, 3, and 8 – 10 have been amended.
Allowable Subject Matter

Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1 – 12, same reasons of Action sent on 7/9/2021.
The closest references are found based on the updated search:
Yu et al. (US 2016/0020729 A1) discloses a method, wherein determining, based on the threshold, whether the current noise signal has an arc feature, comprises: calculating, based on the current noise signal (see claim 3).
Chen et al. (US 2015/0346261 A1) suggests a fault arc detection method, which comprises: (a) sampling an instantaneous current value of a circuit; (b) using the instantaneous current value to predict a current peak value and, when the predicted current peak value is greater than a predetermined threshold (see claim 1).
Shea (US 2011/0273183 A1) teaches a method of detecting a series arc fault of an electrical circuit, said method comprising: sensing a high frequency signal caused by the series arc fault; and for a number of pairs of alternating current half cycles including a positive half cycle and a negative half cycle (see claim 11).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 10, therefore claims 1 – 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/27/2021